DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 05/19/2021, claims 1 and 12-14 are amended; claim 5 is cancelled by the current amendments. Applicant argued that reference Toshio fails to discloses, among other things, “…. a polarization elimination time period extending from a battery charging or discharging end time to a polarization-eliminated time at which polarization of the battery is judged to have been eliminated, the control circuit obtains, as an amount of change, a difference between a first voltage of the battery measured at a first time and a second voltage of the battery measured at a second time … multiplies the amount of change by an estimation coefficient that depends on the first voltage, the second voltage, or a degree of deterioration of the battery …” Therefore, the previous rejections have been withdrawn. Claims 1-14 were previously rejected based on the ground of non-statutory double patenting rejections as being unpatentable over claims 1-12 of U.S. patent No. US10, 436, 850. Applicant has filed a Terminal Disclaimer to overcome these rejections, hence the non-statutory double patenting rejections have been withdrawn. 
TERMINAL DISCLAIMER
The terminal disclaimer filed on 05/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,436,850 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claims 1-4 and 6-14 are allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The prior art and any art of record do not disclose or suggest the following Claims 1  and 8 limitations: “… battery and control unit circuit that controls charging and discharging of the battery … during a polarization elimination time period extending from a battery charging or discharging end time to a polarization-eliminated time at which polarization of the battery is judged to have been eliminated, the control circuit obtains, as an amount of change, a difference between a first voltage of the battery measured …” in combination with the remaining claim elements as set forth in Claims 1, 8 and their depending claims 2-4, 6, 7; and 9-14. Therefore claims 1- 4 and 6-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859